Citation Nr: 1041122	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the reduction for the disability evaluation of 
disseminated coccidioidomycosis from 100 percent to zero percent, 
effective October 1, 2007, and the assignment of separate ratings 
for a chest wall abscess of 60 percent, effective October 1, 
2007, head and neck scars of 10 percent, tinnitus of 10 percent, 
and a sternoclavicular scar of 10 percent, effective January 1, 
2006, and a 20 percent for the sternoclavicular scar on and after 
October 28, 2008, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to December 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. Louis, 
Missouri that reduced the evaluation for disseminated 
coccidioidomycosis from a pre-stabilization rating of 100 percent 
to zero percent, effective October 1, 2007.

A subsequent November 2009 RO decision, having found clear and 
unmistakable error (sua sponte), granted separate ratings for the 
manifestations of the Veteran's disseminated coccidioidomycosis, 
to include a 60 percent rating for a chest wall abscess, 
effective October 1, 2007, a 10 percent rating for head and neck 
scars, a 10 percent rating for tinnitus, and a 10 percent rating 
for a sternoclavicular scar, effective January 1, 2006, and a 20 
percent for the sternoclavicular scar on and after October 23, 
2008.  As these separate ratings arise from the same disability, 
and as the November 2009 RO decision revised the prior July 2007 
rating decision based on a finding of clear and unmistakable 
error, the Board finds that consideration of all of the above 
ratings is appropriate in this decision.  Therefore, the Board 
will proceed to rate all of the above manifestations of the 
Veteran's service-connected disseminated coccidioidomycosis in 
this decision.

The Board notes that the Veteran has also reported experiencing 
headaches, a back condition, and left ear hearing loss as 
secondary to his service-connected coccidioidomycosis.  As these 
matters have been raised by the record but not adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction over the matters, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A May 2007 RO decision proposed to reduce the evaluation of 
the Veteran's disseminated coccidioidomycosis from a pre-
stabilization rating of 100 percent to zero percent, effective 
August 1, 2007; proper 60-days notice was provided to the 
Veteran.

2.  A July 2007 rating decision reduced the evaluation of the 
Veteran disseminated coccidioidomycosis from a pre-stabilization 
rate of 100 percent to a noncompensable, zero percent rating, 
effective October 1, 2007.

3.  Stabilization and improvement of the Veteran's disseminated 
coccidioidomycosis is shown by a preponderance of the evidence as 
of October 1, 2007 so as to warrant a reduction in the assigned 
prestabilization rating of 100 percent disabling; the Veteran's 
disseminated coccidioidomycosis is not manifested by mycotic lung 
disease and is asymptomatic except for a separately ratable chest 
wall abscess, scars, and tinnitus. 

4.  A November 2009 rating decision revised the prior July 2007 
rating decision based on the RO's finding (sua sponte) of clear 
and mistakable error, and assigned separate disability ratings of 
60 percent for a chest wall abscess effective October 1, 2007, 10 
percent for head and neck scars effective January 1, 2006, 10 
percent for tinnitus effective January 1, 2006, and 10 percent 
for a sternoclavicular scar effective January 1, 2006, with a 
higher, 20 percent rating for the sternoclavicular scar effective 
October 23, 2008.

5.  The Veteran's chest wall abscess requires constant systemic 
antifungal therapy.

6.  The Veteran's sternoclavicular scar is shown to be both 
painful and unstable.

7.  The Veteran's head scar is 20 centimeters long, has some 
tenderness, is not inflamed, is tender at the hairline, is not 
visible without parting of the hair, and is nonadherent to 
underlying structures.

8.  The Veteran's neck scar (left side) is two centimeters long, 
barely visible, has no tenderness, is not inflamed, and is 
nonadherent to underlying structures.

9.  The Veteran is currently assigned a 10 percent rating for 
tinnitus as a separately rated manifestation of his 
coccidioidomycosis, which is the maximum schedular rating 
available.


CONCLUSIONS OF LAW

1.  The reduction for the Veteran's service-connected 
disseminated coccidioidomycosis rating from 100 percent to zero 
percent, effective October 1, 2007, based on stabilization and 
improvement of his condition, was proper.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344, 4.14, 
4.28, 4.97, Diagnostic Code 6835 (2009).

2.  The assignment of a separate rating of 60 percent disabling 
for a chest wall abscess as a manifestation of the Veteran's 
service-connected coccidioidomycosis was proper; the criteria for 
a higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, 
Diagnostic Code 7815 (2009).

3.  For the period from January 1, 2006 to October 22, 2008, the 
assignment of a separate rating of 10 percent disabling for a 
sternoclavicular scar as a manifestation of the Veteran's 
service-connected coccidioidomycosis was proper; the criteria for 
a higher rating have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, 
Diagnostic Code 7804 (version prior to October 23, 2008).

4.  For the period beginning on October 23, 2008, the assignment 
of a separate rating of 20 percent disabling for a 
sternoclavicular scar as a manifestation of the Veteran's 
service-connected coccidioidomycosis under Diagnostic Code 7804, 
was proper; the criteria for a higher rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7804 (2008 & 2009).

5.  The assignment of a separate rating of 10 percent disabling 
for head and neck scars as a manifestation of the Veteran's 
service-connected coccidioidomycosis was proper; the criteria for 
a higher rating have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2009).

6.  The assignment of a separate rating of 10 percent disabling 
for tinnitus as a manifestation of the Veteran's service-
connected coccidioidomycosis was proper; the criteria for a 
higher rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 
6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations

With regard the Veteran's appeal of the reduction of his service-
connected disseminated coccidioidomycosis disability rating from 
a 100 percent pre-stabilization rating to zero percent, and 
assignment of separate ratings for various manifestations and 
residuals of his coccidioidomycosis for a combined 70 percent 
rating, the Board notes that this appeal is not based on a claim 
or application for benefits.  Rather, the regulations pertaining 
to the reduction of evaluations for compensation contain their 
own notification and due process requirements.  See 38 C.F.R. § 
3.105(e), (i) (2008).  For this reason, the Board concludes that 
the VCAA does not apply to the claim decided herein.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also 
Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a 
rating reduction case, not a rating increase case.").

VA regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action will be 
taken.  A veteran will be notified of the proposed reduction and 
that he has 60 days to present evidence showing why the reduction 
should not be implemented and to request a hearing.  The 
reduction will be made effective the last day of the month during 
which the 60-day period expires.  38 U.S.C.A. § 5112; 38 C.F.R. § 
3.105(e) (2009).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and 
(b), which apply to evaluations in effect for five years or more, 
are not for application in this case. Rather, the provisions of 
38 C.F.R. § 3.344(c) are applicable in this case, which provide 
that, with respect to a disability rating in effect for less than 
five years, re-examinations disclosing improvement will warrant a 
rating reduction.

The Board concludes that VA has complied with all of the above 
notification and due process requirements applicable specifically 
to the reduction of evaluations.  A February 2007 VA re-
examination showed improvement in the Veteran's condition, as 
explained below.  A May 18, 2007 (cover letter) RO decision 
advised the Veteran of the proposed reduction for his service-
connected coccidioidomycosis from the 100 percent pre-
stabilization rate in effect to zero percent, and his right to 
present additional evidence within 60 days and to request a 
hearing.  More than 60 days later, the Veteran had not submitted 
any additional evidence or requested a hearing, and a July 25, 
2007 (cover letter) RO decision reduced the Veteran's 100 percent 
pre-stabilization rating to zero percent, effective October 1, 
2007 (following the end of the month and after 60-days notice).  
Thus, the Board finds that the requirements of 38 C.F.R. § 
3.105(e) were met.

Moreover, because additional VA treatment records dated April 
2007 through July 2008 were subsequently associated with the 
claims file after the July 2007 RO decision was issued, the 
rating reduction was readjudicated by way of a September 2008 RO 
decision and Statement of the Case (SOC).  Subsequently, after 
additional VA treatment records and September 2009 VA examination 
reports were associated with the claims file, the issue was 
readjudicated again by way of an October 2009 SSOC and a November 
2009 RO decision, which assigned separate ratings for 
manifestations of the Veteran's coccidioidomycosis for a combined 
70 percent rating.  Therefore, the Board finds that the Veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and he has been provided with a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

As a final matter, as noted above, a November 2009 RO rating 
decision, having found clear and unmistakable error in its prior 
July 2007 rating decision, assigned separate ratings totaling 70 
percent (combined) for all of the separate manifestations of the 
Veteran's coccidioidomycosis.  The Board emphasizes that this is 
not a case in which the Veteran is alleging clear and 
unmistakable error, but rather, it is one in which the RO has 
already determined that there was clear and unmistakable error so 
as to revise its prior July 2007 decision, which decision was 
appealed to the Board.  While the Veteran has never alleged CUE 
(as it has already been found), nevertheless, the Board notes 
that the VCAA does not apply to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The Board has considered the argument of the Veteran's 
representative that the finding of CUE by the RO shows that the 
reduction of the Veteran's 100 percent rating was fatally flawed, 
and that the reduction should therefore be void ab initio.  In 
this regard, the Board acknowledges that where VA reduces the 
appellant's rating without observing laws and regulations 
applicable to reductions the rating is void ab initio and the 
reduction will be set.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996).  However, in this instance, the regulations applicable to 
reductions, particularly the provisions set forth in 38 C.F.R. 
§ 3.105(e), were fully complied with.  Furthermore, the RO's 
finding of CUE did not encompass the earlier conclusion that the 
Veteran's 100 percent rating was no longer warranted under the 
diagnostic code under which he was initially rated.  Instead, it 
was limited to the issue of whether separate compensable ratings 
should have been granted under other potentially applicable 
diagnostic codes.  For these reasons, the Board concludes that 
the RO's finding of CUE does not in any way render the reduction 
from a 100 percent rating void ab initio.

Accordingly, the Board will proceed to a decision on the merits.


II.  Analysis

A.  Pre-stabilization rating

The U.S. Court of Appeals for Veterans Claims (Court), in Brown 
v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 
38 C.F.R. §§ 3.344 and 4.13 to require that in any rating 
reduction case, it must be ascertained, based upon a review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and whether 
the examination reports reflecting such change are based upon 
thorough examinations.  Moreover, not only must it be determined 
that an improvement in a disability has actually occurred, but 
also an improvement in the veteran's ability to function under 
the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 
and 4.10; Brown, supra.

38 C.F.R. § 4.28 provides for a 100 percent temporary total 
disability rating for an unstabilized, service-connected 
condition manifested by severe disability and where substantially 
gainful employment is not feasible or advisable.  The 100 percent 
pre-stabilization rating is not to be assigned in any case in 
which a total rating is immediately assignable under the regular 
schedular provisions or on the basis of individual 
unemployability.  See 38 C.F.R. § 4.28.  A 50 percent 
prestabilization rating is provided under 38 C.F.R. § 4.28 under 
for unhealed or incompletely healed wounds or injuries with 
likely material impairment of employment.  The 50 percent rating 
is not be used in any case in which a rating of 50 percent rating 
or more is available under the regular schedular provisions.  See 
id.

Note (1) to 38 C.F.R. § 4.28 provides that prestabilization 
ratings may be changed to a regular schedular total rating or one 
authorizing a greater benefit at any time.  In each 
prestabilization rating, an examination will be requested to be 
accomplished not earlier than 6 months nor more than 12 months 
following discharge.  In those prestabilization ratings in which 
following examination reduction in evaluation is found to be 
warranted, the higher evaluation will be continued to the end of 
the 12th month following discharge or to the end of the period 
provided under § 3.105(e) of this chapter, whichever is later.  
Special monthly compensation should be assigned concurrently in 
these cases whenever records are adequate to establish 
entitlement.
By way of background, the Veteran was diagnosed in service in 
March 2004 with disseminated coccidioidomycosis.  See VA 
Examination report, March 2004.  His coccidioidomycosis involved, 
among other things, a left frontal (cranial) abscess, an epidural 
abscess from T1 to T9 with bony involvement, a large 
sternoclavicular abscess, a left neck abscess, and disseminated 
skin lesions.  See Report of Medical Board, May 2004; VA 
Examination Report, October 2004.  The Veteran's abscesses were 
drained or otherwise evacuated or resected, and he received IV 
antibiotic therapy and antifungal therapy, which medications, at 
the time of a May 2004 medical board evaluation, were noted to 
have caused renal insufficiency and anemia at that time.  See 
Report of Medical Board, May 2004; VA Examination Report, 
February 2007.  The Veteran was separated from service due to 
medical disability in December 2004 in light of his 
coccidioidomycosis infection, see DD Form 214, and the medical 
evaluation board report reflects that his condition would require 
lifelong antifungal therapy.

A May 2005 RO decision granted service connection for 
disseminated coccidioidomycosis with a 12-month pre-stabilization 
rating of 100 percent under 38 C.F.R. § 4.28, effective December 
8, 2004.  See RO Decision, November 2009 at 2 (regarding correct 
effective date).  The decision noted "future exam December 
2005."

A February 2007 VA examination report reflects that the VA 
examiner recorded a continued diagnosis of disseminated 
coccidioidomycosis requiring indefinite antifungal therapy and a 
high likelihood of relapse.  At the same time, however, the 
examiner noted that, at the time of examination, no active 
disease was present except for some left shoulder pain (which the 
Board notes was most likely a typographical error intended to be 
noted as left sternoclavicular pain relating to the veteran's 
chest wall abscess), and that a physical examination was 
unremarkable except for some well-healed scars.

A May 2007 pre-determination notice and rating decision proposed 
to reduce the Veteran's rating for his service-connected 
coccidioidomycosis from a pre-stabilization rating of 100 percent 
to zero percent in light of the above February 2007 examination 
report reflecting that there was no current active disease 
process.

More than 60 days later, as the Veteran did not respond to the 
May 2007 notice, and, as noted above, a July 2007 RO decision 
reduced the Veteran's rating from 100 to zero percent, effective 
October 1, 2007 (the first day of the month following a 60-day 
period from the date of the July 2007 rating decision, see 
38 C.F.R. § 3.105(e)).  

Subsequently, a September 2009 VA examination reports reflect 
that the Veteran continued to be on daily antifungal maintenance 
and to be followed by the infectious disease clinic, and that his 
only active disease residuals were scars, a healed lesion at the 
lateral end of a sternoclavicular scar that drained about once 
per month, and reported headaches , bilateral tinnitus, and left 
ear hearing loss.  Notations also reflect that the Veteran's left 
shoulder was normal, and that he reported that he was a full-time 
student studying automotive maintenance.

As noted above, a 100 percent pre-stabilization rating requires 
an unstabilized condition with severe disability, and a lower, 50 
percent rating requires material impairment of employment.  
However, in light of the above findings of the February 2007 and 
September 2009 VA examiners of no active disease process other 
than scars, a sternoclavicular lesion with some drainage once per 
month, and reported headaches, bilateral tinnitus, and left ear 
hearing loss, and in light of their notations that the Veteran 
resumed work as a landscaper and valet, and later, that he began 
the full-time study of automotive maintenance, the Board finds 
that the discontinuation of the Veteran's pre-stabilization 
rating effective October 1, 2007, and assignment of separate 
ratings for the current manifestations of the disease was proper.  
See 38 C.F.R. §§ 3.105(e), 3.344, 4.28 (2009).  The Board also 
notes that both the February 2007 and September 2009 VA 
examination reports are based on a thorough examination of the 
Veteran.  See Brown, supra.

Subsequently, as noted above, a November 2009 RO decision granted 
separate ratings for the separate manifestations of the Veteran's 
disseminated coccidioidomycosis, to include a 60 percent rating 
for a chest wall abscess, a 10 percent rating for head and neck 
scars, and a 10 percent rating for tinnitus, and a 10 percent 
rating for a sternoclavicular scar prior to October 23, 2008 and 
20 percent thereafter (in light of a regulation change).  The 
Board will now address these separate ratings assigned for the 
manifestations of the Veteran's service-connected 
coccidioidomycosis below.

B.  Coccidioidomycosis

The Veteran's coccidioidomycosis is currently assigned a 
noncompensable rating, effective October 1, 2007.

Diagnostic Code 6835 provides that coccidioidomycosis is to be 
rated under the General Rating Formula for Mycotic Lung Disease.  
See 38 C.F.R. § 4.97 (2009).  The General Rating Formula for 
Mycotic Lung Disease provides a noncompensable rating (zero 
percent) for asymptomatic coccidioidomycosis with healed and 
inactive mycotic lesions, and a 30 percent rating for chronic 
pulmonary mycosis with minimal symptoms such as occasional 
hemoptysis or productive cough.  Higher, 50 and 100 percent 
ratings are also provided under Diagnostic Code 6835 for certain 
symptomatology accompanying chronic pulmonary mycosis.

The Board notes that there is no medical evidence in the claims 
file, and the Veteran has never asserted, that he ever had any 
active lung disease due to his disseminated coccidioidomycosis 
since October 1, 2007.  As noted above, the VA examination 
reports dated in February 2007 and September 2009 VA show 
essentially no active disease process except for well healed 
scars, the chest wall lesion (a.k.a. "abscess"), as well as 
complaints of headaches, tinnitus, and hearing loss.  Based 
thereon, the Board finds that the Veteran does not meet any of 
the diagnostic criteria under Diagnostic Code 6835 so as to 
entitle him to a compensable rating under that code.  Also, the 
Board notes that there is no other code providing ratings for 
coccidioidomycosis, and the Board notes that all of the Veteran's 
other current manifestations of the disease are discussed below.  
While the Board acknowledges that the Veteran's disseminated 
coccidioidomycosis requires lifelong antifungal therapy and that 
Diagnostic Code 6835 does provide a 50 percent rating for 
coccidioidomycosis with chronic pulmonary mycosis requiring 
suppressive therapy, the Board notes the rule against pyramiding, 
and that the Veteran's suppressive antifungal therapy has already 
been taken into account in assigning an even higher, 60 percent 
rating for the Veteran's chest wall abscess (so as to provide the 
Veteran with the maximum benefit), which rating is discussed 
below.  See 38 C.F.R. § 4.14 (2009).

C.  Chest Wall Abscess

The Veteran's chest wall abscess is currently assigned a separate 
rating of 60 percent disabling, effective October 1, 2007.

As an initial matter, the Board notes that while, at the time of 
the Veteran's February 2007, and while only a scab-like lesion 
that drained about once per month was noted in the September 2009 
VA examination report, there are treatment records in the claims 
file relating to the period on appeal that are more than adequate 
for rating purposes and that do show that the Veteran has had 
recurrent, active disease in the form of a sternoclavicular chest 
wall abscess, and that the Veteran is on lifelong antifungal 
therapy, in part, to prevent abscesses from forming.  See, e.g., 
VA Treatment Records, July 2008 ("persistent chest wall 
lesion"), March 2008 ("recurrent disease at the 
sternoclavicular joint" "developed swelling and drainage last 
spring"), April 2007 ("well-defined swollen area" "near left 
clavicle").

The Board notes that the Veteran's chest wall abscess is assigned 
the maximum schedular rating provided under Diagnostic Code 7815.  
Diagnostic Code 7815 provides a maximum 60 percent rating for 
bullous disorders covering more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected; or, 
requiring constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
12-month period.  As noted above, the Veteran is recommended to 
remain on lifetime antifungal, suppressive therapy to control his 
coccidioidomycosis and associated symptoms, which symptoms 
include a recurrent chest wall lesion or abscess.  Based on the 
necessity of continued antifungal therapy, the RO assigned the 
maximum schedular rating for the Veteran's chest wall abscess 
under Diagnostic Code 7815.

The Board finds that there is no Diagnostic Code providing a 
higher rating for the Veteran's chest wall abscess.  The only 
diagnostic code providing for a higher rating under 38 C.F.R. 
§ 4.118, relating to skin disorders, is Diagnostic Code 7817.  
Diagnostic Code 7817, relating to exfoliative dermatitis, 
provides a 60 percent rating for generalized involvement of the 
skin, and constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs, PUVA, or UVB 
treatments, or electron beam therapy required during the past 12-
month period.  A higher, 100 percent rating is provided for 
generalized involvement of the skin, constant or near-constant 
systemic therapy, plus systemic manifestations such as fever, 
weight loss, and hypoproteinemia.  While the Veteran's 
coccidioidomycosis and abscesses require constant suppressive 
therapy with antifungals, there is no medical evidence of fever, 
weight loss, and hypoproteinemia in the claims file during the 
period in question, such that, at most, under Diagnostic Code 
7817, the veteran would only be entitled to the same, 60 percent 
rating.  The February 2007 VA examination report reflects that 
the Veteran had not experienced any weight loss, no abdominal 
discomfort, and that he had a good appetite, and no problems with 
fevers or hypoproteinemia were noted.  Likewise, the September 
2009 VA does not reflect any weight loss, appetite problems, or 
hypoproteinemia.  While the Board acknowledges that the Veteran 
reported experiencing fevers, the examiner noted that symptoms of 
fevers were not documented in any of the infectious disease 
clinic records (as the Veteran has been closely followed there 
for several years).

As noted above, the RO took into account the fact that the 
Veteran is currently on continued (recommended lifetime) 
antifungal therapy in assigning a 60 percent rating under 
Diagnostic Code 7815, and, therefore, due to the rule against 
pyramiding, a separate 50 percent rating for the Veteran's 
coccidioidomycosis could not be assigned under Diagnostic Code 
6835 based on the same antifungal therapy.  In this regard, the 
Board notes that the maximum benefit has been provided to the 
Veteran, because had a 50 percent rating been assigned for the 
Veteran's coccidioidomycosis based on the antifungal therapy, the 
most appropriate diagnostic code for application relating to the 
Veteran's chest wall abscess would have been under Diagnostic 
Code 7820, relating to fungal and other infections of the skin, 
which provides for a rating as a scar under 7801 through 7805.  
In that regard, the Board notes that the Veteran is already 
assigned a separate 10 percent rating for a sternoclavicular scar 
(discussed in detail below), and the rule against pyramiding 
would not allow another compensable rating for a scar in the 
sternoclavicular area.

D.  Sternoclavicular scar

The Veteran's sternoclavicular scar (a.k.a. "left 
sternoclavicular scar") is currently rated as 10 percent 
disabling under Diagnostic Code 7804 for the period from January 
1, 2006 to October 23, 2008.

As an initial matter, the Board notes that the Veteran was 
assigned separate ratings in the November 2009 RO decision for a 
sternoclavicular scar and a chest wall abscess, both of which are 
in the sternoclavicular area.  The Board notes that it has 
considered the rule against pyramiding, but finds that it does 
not apply to these separate ratings, as these two conditions are 
clearly identifiable (by a lay person) as separate (albeit very 
close, if not adjacent) per certain well-taken photographs 
submitted by the Veteran (and as a layperson is competent to 
identify a scar).  See Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board notes that, effective October 23, 2008, Diagnostic Code 
7804 was revised.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) 
(codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The 
amendments are generally only effective, however, for claims 
filed on or after October 23, 2008.  Prior to October 23, 2008, 
Diagnostic Code 7804 provided a maximum rating of 10 percent for 
superficial scars painful on examination.

An October 2004 VA examination report reflects that the Veteran's 
sternoclavicular scar was 4 centimeters in length and 1.2 
centimeters in width.  The September 18, 2009 VA examination 
report reflects that the scar measured four centimeters in length 
by two centimeters in width.  The Board notes that it is not 
exactly clear whether the measurements notated include the area 
where the chest wall lesion is located, but, resolving doubt in 
favor of the Veteran on this issue, the Board will presume that 
this area only includes the healed scar, not the lesion or 
abscess. 

As noted above, the Veteran's sternoclavicular scar is currently 
assigned a 10 percent rating for the period from January 1, 2006 
to October 22, 2008, under Diagnostic Code 7804, which the Board 
notes is the maximum rating provided under that code.

The Board notes that, prior to October 23, 2008, there is no 
diagnostic code providing for a higher rating for the Veteran's 
sternoclavicular scar.  Diagnostic Code 7801 provided a higher, 
20 percent rating for scars not of the head, face, or neck that 
are deep and nonlinear and that are 12 square inches or larger.  
As noted above, however, the October 2004 and September 2009 VA 
examination reports reflect that the scar was under 12 square 
centimeters in size.  Diagnostic Codes 7802 and 7803, also 
relating to scars, provided maximum ratings of 10 percent.

Thus, for the period prior to October 23, 2008, there is no 
diagnostic code providing for a possible rating in excess of 10 
percent for the Veteran's sternoclavicular scar because it is 
smaller than 12 square inches.

As noted above, for the period beginning on October 23, 2008, the 
Veteran's sternoclavicular scar was assigned a higher, 20 percent 
rating.  For the same reasons described above, for the period 
beginning on October 23, 2008, under the old rating criteria, the 
Veteran is certainly not entitled to a rating in excess of 20 
percent either.  

With regard to the period beginning on October 23, 2008, because 
the RO applied the revised rating criteria to the Veteran's 
claim, the Board will likewise evaluate the Veteran's 
sternoclavicular scar under the revised criteria for this period.

For this later period, under the revised rating criteria for skin 
disorders, the Veteran is not entitled to a rating in excess of 
20 percent for his sternoclavicular scar.  Newly revised 
Diagnostic Code 7804 provides a rating of 10 percent for one or 
two scars that are unstable or painful, plus an added 10 percent 
if one or more of the scars is both painful and unstable.  In 
this case, the Veteran reported experiencing pain and drainage 
from his scar and, therefore, under the new Diagnostic Code 7804 
criteria, a 20 percent rating should be assigned, which is the 
current rating under that code.

In addition, however, newly revised Diagnostic Code 7804 also 
provides that scars rated under Diagnostic Codes 7800 through 
7802 may also be separately rated under Diagnostic Code 7804, if 
appropriate.  Diagnostic Code 7800 relates to scars of the head, 
face, and neck.  Diagnostic Code 7802 relates to scars that are 
144 square inches or greater.  Diagnostic Code 7801 provides for 
a 10 percent rating for scars not of the head, face, or neck that 
are at least six square inches.  Here, as noted above, the 
September 2009 VA examination report reflects that the scar at 
that time was eight (four by two) square centimeters (prior to, 
in October 2004, it was only 4.8 square centimeters, and the 
February 2007 VA examination report does not provide the 
measurements of the scar).  Therefore, the criteria for a 
separate rating under Diagnostic Codes 7800 through 7802 are not 
met.

E.  Head and neck scars

The Veteran's head and neck scars (two separate ones) are 
currently assigned a total rating of 10 percent under Diagnostic 
Code 7800, effective January 1, 2006.

Diagnostic Code 7800, which is the only diagnostic code 
specifically relating to scars of the head, face and neck, 
provides ratings as follows: with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement (80 percent); with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features of paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement (50 
percent); with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement (30 percent); and with one characteristic of 
disfigurement (10 percent).  38 C.F.R. § 4.118 (2009).

The eight characteristics of disfigurement, for the purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) scar 5 or more 
inches (13 or more cm) in length; (2) scar at least one-quarter 
inch (.6 cm) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) skin adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm); (6) skin texture 
abnormal (irregular, shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm) ; (7) underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm); and (8) skin 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm).  See id., Note (1).

The September 2009 VA examination report reflects that the 
Veteran has two separate scars on his left frontal scalp and on 
the left side of his neck (from the excision and/or drainage of 
abscesses due to his coccidioidomycosis).  The examiner noted 
that the frontal scalp scar was not visible without parting his 
hair, was 20 centimeters long in a curvilinear distribution, was 
tender at the hairline, was not inflamed, and was nonadherent to 
underlying structures.  The scar on the left side of the 
Veteran's neck was noted as barely visible, two centimeters, 
noninflamed, nontender, and nonadherent to underlying structures.

In light of the above, the Board finds that the Veteran's head 
and neck scars (two) do not meet the criteria for a rating in 
excess of 10 percent disabling under Diagnostic Code 7800, as 
they only meet one of the characteristics of disfigurement, 
namely, that the head scar is more than five centimeters long.  
Visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features is not 
shown.  Additionally, the evidence does not show that there are 
four or five characteristics of disfigurement. Likewise, there is 
no other diagnostic code that provides for higher rating for the 
Veteran's two head and neck scars.  Diagnostic Codes 7801 and 
7802 specifically pertain to "scars other than head, face, or 
neck."  The maximum rating provided under Diagnostic Code 7803, 
prior to its repeal on October 23, 2008, was only 10 percent, and 
the maximum rating provided under Diagnostic Code 7804 for two 
scars would be 20 percent, but that rating only applies if both 
scars are unstable or painful, and if one of the two was both 
unstable and painful, which is not the case in light of the 
findings of the examiner.

F.  Tinnitus

The Veteran's tinnitus is currently assigned a rating of 10 
percent under Diagnostic Code 6260 as a separate manifestation of 
the Veteran's coccidioidomycosis.  See 38 C.F.R. § 4.87 (2009).  
The Board notes that the Veteran's reported bilateral tinnitus 
was noted on VA examination in September 2009.  Ten percent, 
however, is the maximum schedular rating provided for tinnitus 
under Diagnostic Code 6260, and there is no other applicable 
diagnostic code; therefore, the Board finds that the Veteran 
cannot receive a higher schedular rating.

G.  Extraschedular considerations

In rendering this decision, the Board has also considered the 
potential application of other various provisions, including 38 
C.F.R. § 3.321(b)(1), for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board concludes 
that the ratings assigned herein adequately contemplate the 
Veteran's disability.  The Veteran's coccidioidomycosis and 
separately rated manifestations have not necessitated frequent 
periods of hospitalization since 2004, have not resulted in 
marked interference with employment (as, during the period on 
appeal, the Veteran has engaged in full-time work as a landscaper 
and valet and later enrolled in automotive school full-time), and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity of 
the disability.  While the Board acknowledges the particularities 
of the Veteran's coccidioidomycosis infection and residuals, and 
the fact that he has been prescribed lifelong antifungal therapy, 
the Board notes that such constant antifungal therapy has been 
taken into account in assigning a 60 percent rating for his chest 
wall abscess, and such therapy is clearly and explicitly 
contemplated by schedular criteria, such that the requirements 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence reflects that the reduction of the Veteran's pre-
stabilization rating of 100 percent to zero for service-connected 
coccidioidomycosis, and the assignment of the above disability 
ratings for separate manifestations of the disease, was proper.  
The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application, as there is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application except as discussed above 
with regard to the Veteran's sternoclavicular scar.




ORDER

The reduction of the Veteran's service-connected disseminated 
coccidioidomycosis rating from 100 percent to zero percent, 
effective October 1, 2007, based on stabilization and improvement 
of his condition, was proper.

The assignment of a separate rating of 60 percent, but no more, 
for a chest wall abscess as a manifestation of the Veteran's 
service-connected coccidioidomycosis was proper.

For the period from January 1, 2006, to October 22, 2008, the 
assignment of a separate rating of 10 percent, but no more, for a 
sternoclavicular scar as a manifestation of the Veteran's 
service-connected coccidioidomycosis was proper.

For the period beginning on October 23, 2008, the assignment of a 
separate rating of 20 percent, but no more, for a 
sternoclavicular scar as a manifestation of the Veteran's 
service-connected coccidioidomycosis was proper.

The assignment of a separate rating of 10 percent, but no more, 
for head and neck scars as a manifestation of the Veteran's 
service-connected coccidioidomycosis was proper.

The assignment of a separate rating of 10 percent, but no more, 
for tinnitus as a manifestation of the Veteran's service-
connected coccidioidomycosis was proper.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


